975 So. 2d 630 (2008)
Cornelius T. JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4482.
District Court of Appeal of Florida, Fourth District.
March 5, 2008.
Cornelius T. Johnson, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Cornelius T. Johnson's motion to correct illegal sentence was denied as successive. We reverse and remand the matter for further proceedings in connection with Point I of the motion filed in July 2007. The records referenced do not demonstrate that this issue is successive. Compare Romeo v. State, 965 So. 2d 197 (Fla. 3d DCA 2007). On remand, the trial court may attach documents to show that the claim is successive, or consider the issue on the merits.
STEVENSON, TAYLOR and MAY, JJ., concur.